Citation Nr: 1108561	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  99-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board originally remanded the matter for further development in March 2001, and subsequently remanded again in July 2003,  December 2005, and August 2009.

Review of the claims file shows substantial compliance with the directives of the most recent remand.  In this regard, appropriate addenda have been obtained from the author of the December 2006 VA examination report, and the addenda provide the information necessary to clarify the examiner's conclusions and present information adequate to resolve the medical questions pertinent to this appeal.


FINDING OF FACT

A chronic low back disability was not manifested during the Veteran's active duty service, nor within a year following the conclusion of such service, nor is a chronic low back disability otherwise related to service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in letters dated in May 2002 and January 2004.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issue on appeal, as evidenced by the August 2010 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, an effectively timely letter sent in June 2009 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  The Board notes that this letter was sent to the appellant prior to the most recent RO-level readjudication of the issue on appeal, as evidenced by the August 2010 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  To the extent that this notice may be deemed inadequate for any reason, the Board notes that there is nevertheless no prejudice to the Veteran as no ratings or effective dates will be assigned in this Board decision which finds that service connection is not warranted in this case.  Any questions of notice regarding such assignments are therefore rendered moot.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, post-service, and VA reports, have been obtained.  Additionally, the Board notes that the claims file contains the Veteran's records that were in the custody of the Social Security Administration (SSA).

The Veteran has been afforded a VA examination to evaluate his disability in this appeal.  All pertinent VA examination reports and addenda are of record, including those dated in December 2006, December 2009, and February 2010.  The Board notes that the VA examination report of record , as supplemented by the addenda, contains sufficiently specific clinical findings, analysis of etiology, and informed discussion of the facts of record to provide probative medical evidence adequately addressing the issue decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran claims entitlement to service connection for a low back disability.  The Veteran primarily contends that in-service injury, specifically an incident in 1970 in which he was thrown against the bulkhead of a ship, caused a chronic disability of his low back persisting through the present day.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he suffered a back injury during service which caused his current chronic back disability.  The Veteran describes, as documented in the VA examination report (and addenda) associated with the development of this appeal, that he was thrown against the bulkhead of a ship in 1970.  This event is not clearly documented in the Veteran's service records.  However, the Board notes that service treatment records from May 1971 show complaints of back pain with a medical impression of strain.  An August 1971 service treatment report shows that the Veteran described a history injury to his lower back approximately two years prior, and that he had experienced intermittent back pain since that time, but none recently.  The Board notes the Veteran's October 1971 service separation examination report shows that he was medically examined and found to be clinically normal with regard to his spine and all pertinent systems.

The Board finds that the contemporaneous service treatment records presenting competent medical findings and the Veteran's own symptom reports are highly probative evidence concerning that period.  The Board finds that these records reflect that the Veteran experienced a back injury during service in 1970, but that no chronic back disability manifested during service and the Veteran had no diagnosed chronic back disability at the time of his separation from service.

There is no contemporaneous evidence of symptoms or treatment concerning a back disability for multiple decades following service.

A December 1997 handwritten VA treatment note appears to show that the Veteran complained of having thrown out his back moving a Christmas tree.  The medical impression appeared to be 'low back strain.'

An August 1998 private neurological medical report, addressed to a VA medical center, refers to the Veteran's complaints of shoulder and low back pain that he believed "began since he was pulled up and then tossed down by a cement roller landing on the ground."  However, this report focuses primarily upon neurological concerns and does not illuminate the etiology of his back complaints.

A September 1998 VA examination report shows that the Veteran recalled a history of being thrown against the bulkhead of a ship in 1970, injuring his back.  The Veteran described worsening severity of pain over the years since that time.  The Veteran described pain radiating down either leg.  He also described receiving treatment for the back pain earlier in 1998.  The examiner's medical impression was "chronic lumbosacral strain, no radiculopathy."  No etiology opinion was presented.  

An October 1998 VA pain evaluation report presents another documentation of the Veteran's account of his back pain history.  The report shows that the Veteran recalled that his back pain began following an accident in the Navy (this time reported to be in 1971) when he was thrown against the bulkhead of a ship.  The Veteran recalled pursuing no treatment for the pain at that time.  Significantly, the Veteran "described a significant increase in his pain following a fall at work in October 1997."  No medical opinion regarding the etiology of the back disability nor the relative significance of separate in-service and post-service episodes of back injury is presented in this report.

Additional VA treatment records from throughout 1998, and continuing into subsequent years, further document the Veteran's complaints of back pain without otherwise presenting any pertinent etiological information or further detail concerning pertinent history.

The Veteran was afforded a VA examination addressing this issue on appeal in December 2006.  As discussed in the Board's prior remand, the original December 2006 VA examination report is not adequate, standing alone, for the purposes of addressing the etiology of the Veteran's back; the original report offered no clear rationale and featured an apparently incomplete or mistyped conclusion.  In accordance with the Board's remand directives, the December 2006 VA examiner has since authored addenda to adequately address the etiological question at issue and discuss his rationale with reference to review of the evidence in the claims file.

Through addenda dated in December 2009 and February 2010, the VA examiner indicates that he has reviewed the claims file, and he presents the pertinent information from his review of the facts and interview of the Veteran in addition to presenting his rationale for the etiological conclusion drawn.  The examiner stated that the Veteran was 54 years of age at the time of the December 2006 examination, and that his diagnosis of "minimal" degenerative disc disease and degenerative joint disease of the lumbosacral spine was not related to service but was compatible with his age alone.  The examiner acknowledged the Veteran's report, documented in the prior September 1998 VA examination report, that he had been injured during service when he was thrown against the bulkhead of a ship in 1970 at 19 years of age.  The Veteran told the December 2006 VA examiner that he experienced lower back pain but no radiating or extremity pains or symptoms.  The Veteran reported no treatment for this condition during service.

The examiner noted that the Veteran had an industrial injury to the lower back in the 1990s involving worker's compensation; the Veteran recalled the injury as being in 1997 or 1998, and recalled no associated lower extremity pain or paraesthesias.  The examiner noted that the Veteran was unable to recall if he still had low back pain at the time of his separation from service.  The examiner noted that the 

Veteran's reported post-service employment history featured work as a laborer, a pipefitter, a big rig driver, and a cement mixer; the examiner characterized all of these as well-known heavy duty jobs.  The Veteran did not recall any treatment for his back in the 1980s or 1990s.

The December 2006 VA examiner clearly concludes, in the addenda, that the current back condition is less likely than not related to military service.  He explains that being thrown against a bulkhead at age 19 is unlikely to result in the findings on x-ray of minimal DDD/DJD L5-S1, in an area of the back where such findings are extremely common in connection with aging changes.  The examiner also notes that the Veteran initially denied having any post-service back injuries, but when reminded that he had a documented post-service injury in the 1990s, the Veteran acknowledged the worker's compensation injury in 1997 or 1998.  For the reasons stated, the examiner reiterated his opinion that it is less likely than not that the current back disability is related to service "as opposed to these other matters and/or aging alone."

The Board finds that the VA examination report, with its addenda, is highly probative in this case.  It contains a competent medical opinion addressing the pertinent etiological question with a clear conclusion and analytical rationale; it is informed by review of the claims file, interview of the Veteran, and direct medical inspection of the Veteran's disability on appeal.

The Board has reviewed the entirety of the evidence of record but finds that there is no competent evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims-file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the conclusions or cited rationales of the evidence found to be most probative in the discussion above.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Here, although the Veteran did have documented back pack during service, and has been diagnosed with a back disability many years following service, the evidence does not show that his current back disability is related to his military service.  The Veteran has been afforded a VA examination in connection with his claim; the examiner provided a negative nexus opinion.  The December 2006 VA examiner (in addenda to his original report) provided a persuasive rationale discussed above that addressed the Veteran's in-service injury history, his post-service injury history, and the significance of his specific symptom history and clinical findings.  The examiner's opinion is uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's current back disability is related to the symptoms or injury during service; nor has any medical professional opined that the back disability is otherwise related to service.  As noted above, none of the Veteran's post-service medical records, including those earliest pertinent post-service records in the 1990s that show back pain, present a medical etiology opinion that the Veteran's chronic back disability is related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) .  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is not persuasive.  The October 1971 service separation examination report shows that the Veteran was medically examined including with regard to his back and spine.  Such a medical examination presented the Veteran with an opportunity to present any pertinent symptoms for medical evaluation, yet the service separation examination report shows that the Veteran's back was found to be clinically normal with no suggestion of any pertinent symptomatology.  Additionally, the Board notes that the Veteran generally contends that the in-service back injury occurred in 1970, and an August 1971 service treatment report shows that at that time the Veteran recalled having had intermittent back pain following the injury, but that he had not had any such back pain recently.  Thus, the contemporaneous service treatment records suggest that for a significant period at the conclusion of the Veteran's service, subsequent to the in-service back injury, the Veteran did not experience pertinent back symptoms.

The Board additionally notes that the Veteran told the December 2006 VA examiner that he did not recall one way or the other whether he was still experiencing back pain symptoms at the time of his separation from service.  This further fails to support a finding of continuity of symptomatology following the in-service injury.

Thus, to the extent that the Veteran's testimony suggests continuity of lay-perceivable symptoms after his in-service back injury, such testimony is not entirely clear or consistent and such a suggestion is not supported by the contemporaneous service records.  The Veteran's own statements during service, some of the statements after service, and  the medical evidence in the file simply do not support such a proposition.

The Board finds that the service treatment records, read together, strongly suggest that service medical professionals did not believe that he had a chronic back disability at the time of his separation from active duty service.  The Veteran has clearly received treatment for back problems since the late 1990s, but this appears to have begun at least approximately 25 years after service, and began around the time of at least one post-service back injury suffered sometime around 1997.  The post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of back pain or pathology in the years proximately following service.  The Veteran's own statements during the course of the appeal indicate that he does not recall seeking or receiving any treatment for back problems prior to the late 1990s.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records do not diagnose any chronic back disability, but rather diagnose the Veteran specifically with acute strain followed by no disability at separation, (2) that the service treatment records reflect that the Veteran's in-service back pain had ceased prior to  August 1971 and is not shown to have returned prior to separation, (3) that the first evidence of any chronic back disability is not shown until after at least one separate post-service back injury many years after service, and (4) the medical evidence of record fails to relate any currently existing back disability to active service, the Board finds that the Veteran's statements are afforded low probative value as to the onset and etiology of his current chronic back disability.

Even if the Board were to accept the suggestion from some of the Veteran's contentions that he has experienced some back pain since his period of military service, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  However, no medical professional has ever provided an opinion that his current back disability is related to his in-service symptoms or any symptoms proximate to service, nor otherwise linked to his period of military service.

Additionally, because the Veteran was not diagnosed with any chronic back disability within one year of separation of service, there is no presumption that his current back disability was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has a chronic back disability related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1). Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between a chronic back disability diagnosed no earlier than the late 1990s and military service that concluded in October 1971 requires specialized training, and may therefore not be established by lay opinions on etiology.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether his chronic back disability is related to his military service.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a back disability is denied.  See 38 U.S.C.A § 5107.



ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


